Citation Nr: 9925589	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  93-26 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of entitlement to death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1965.  He died on January [redacted], 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating action in which the 
RO denied the appellant entitlement to widow's death pension 
benefits on the basis that she did not meet the criteria to 
be recognized as the veteran's surviving spouse.  The 
appellant appealed and was afforded a hearing at the RO in 
May 1996.  Her claim was denied by the hearing officer as 
noted in a June 1996 Supplemental Statement of the Case 
(SSOC).  The appellant requested a hearing before a member of 
the Board at the RO.  She subsequently failed to appear for a 
Board hearing scheduled in September 1998.


REMAND

The provisions of 38 U.S.C.A. § 1541 (West 1991) allows, in 
certain cases, for the payment of death pension to a 
surviving spouse of a veteran.  The term "surviving spouse" 
means a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50.  "Marriage" means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  

In claims for death pension, "[a] surviving spouse may 
qualify for pension, compensation, or dependency and 
indemnity compensation if the marriage to the veteran 
occurred before or during his or her service or, if married 
to him or her after his or her separation from service, 
before the applicable date stated in his [sic] section."  
38 C.F.R. § 3.54.  In claims for death pension, the benefit 
may be paid to a surviving spouse who was married to the 
veteran:  (1) one year or more prior to the veteran's death, 
or (2) for any period of time if a child was born of the 
marriage, or was born to them before the marriage, or (3) 
prior to May 8, 1985, in cases where the veteran served 
during the Vietnam era (the period beginning on August 5, 
1964, and ending on May 7, 1975, inclusive for veterans who 
did not serve in Vietnam; 38 C.F.R. § 3.2(f)).  Id.  

Where an attempted marriage is invalid by reason of legal 
impediment, VA law allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103 (a); 38 C.F.R. § 3.52.

The veteran and the appellant were formally married in the 
State of New York on November 23, 1992.  The veteran died on 
January [redacted], 1993, less than one year after he was formally 
wed to the appellant.  No child was born of the relationship 
between the veteran and the appellant.  Based on these facts, 
there is no dispute that the veteran participated in a legal 
marriage ceremony with the appellant and was officially 
married to her at the time of his death.  However, the 
veteran died only two months after they were formally 
married.  Under these facts, the appellant is not entitled to 
receive widow's death pension benefits as the veteran's 
surviving spouse.  § 3.54.  However, the appellant contends 
that she cohabited with the veteran for eight years prior to 
the date of their formal marriage ceremony in November 1992.  
On this basis, the appellant maintains that she had a common-
law marriage with the veteran that should be recognized, and 
which in turn would allow for the award of death pension 
benefits.

The appellant has submitted several lay statements from 
friends and family members which state that she and the 
veteran were in a common-law marriage for eight years prior 
to the date that they were officially married.  

At the May 1996 RO hearing, the appellant testified that she 
first started living with the veteran in 1984, and continued 
to live with him until his death in 1993.  She indicated that 
she lived with the veteran for eight years prior to the date 
that they were formally married.  She said that the veteran 
had talked of their getting married earlier, but he was in 
and out of the hospital.  She said that all of the veteran's 
bills were in his name only and she did not have any 
responsibility for them.  She testified that she felt like 
she was married to the veteran, but that he seemed opposed to 
it and scared to get married.  (The Board notes that the 
veteran stated that he had never been married when he filed 
claims in May 1985 and January 1991.)

The Board notes that the facts in the present case are 
similar to those in the case of Sandoval v. Brown, 7 Vet. 
App. 7 (1994) wherein the appellant was formally married to 
the veteran for less than one year at the time of his death.  
The appellant argued that her attempted common-law marriage 
should be deemed valid by VA.  The Board decision was vacated 
and remanded for re-adjudication after it was held that VA 
had failed to comply with 38 C.F.R. § 3.205(c) by neither 
providing the appellant with an opportunity to submit a 
"signed statement that she had no knowledge of an impediment 
to the marriage..." nor, assuming the submission of such a 
statement, presenting "information to the contrary."  
Sandoval, supra at 10.

In the case of Colon v. Brown, 9 Vet. App. 104 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in cases in which there was a legal impediment to 
entering into a common-law marriage, if the appellant was 
unaware of the impediment, then an otherwise invalid common-
law marriage could be deemed valid.  

In this case, the appellant has alleged that she entered a 
common-law marriage with the veteran in the State of New 
York.  Because New York does not recognize common-law 
marriages entered during the time the appellant claims that 
her common-law marriage began, see People v. Heine, 12 A.D.2d 
36, 208 N.Y.S.2d 188 (2nd Dept. 1960), aff'd, 9 N.Y.2d 925, 
217 N.Y.S.2d 93, 176 N.E.2d 102 (1961), this presents a legal 
impediment.  Pursuant to the holdings of the Court in 
Sandoval and Colon, the appellant must be afforded the 
opportunity to submit a signed statement under the provisions 
of 38 C.F.R. § 3.205 (c) indicating whether or not she had 
knowledge that there was any impediment to the common-law 
marriage at the time it allegedly occurred.  It is also 
important to afford the appellant the opportunity to 
demonstrate whether such an arrangement was entered into in a 
jurisdiction that allows common-law marriage.  She should 
also be given the opportunity to present affidavits that 
might qualify as supporting evidence of the existence of a 
common-law marriage under 38 C.F.R. § 3.205(a)(6).  

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the appellant 
and afford her the opportunity to submit 
a signed statement pursuant to the 
provisions of 38 C.F.R. § 3.205(c), 
indicating whether or not she had 
knowledge that there was any impediment 
to a common-law marriage to the veteran.  
She should specifically indicate whether 
or not she knew at that time that the 
State of New York did not recognize 
common-law marriages.  She should also be 
given the opportunity to present evidence 
that such a relationship was entered into 
in a jurisdiction other than New York and 
to have affidavits prepared to support 
her claim of the existence of such a 
marriage as required by § 3.205(a)(6).

2.  Following receipt of any additional 
affidavits or statements, the RO should 
re-adjudicate the issue of whether the 
appellant may be recognized as the 
veteran's surviving spouse for the 
purposes of entitlement to pension 
benefits.  If the benefit sought on 
appeal remains denied, a SSOC should be 
issued.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice, but she has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to ensure due process of law and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


